DETAILED ACTION
This communication is in response to the Application filed on 05/08/2020. Claims 1-39 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020, 10/01/2020, 11/13/2020, 12/07/2020, 01/11/2021, 03/02/2021, 04/02/2021, 04/09/2021, 06/18/2021, 07/08/2021 (3), 07/29/2021, 08/09/2021, 08/11/2021, 08/18/2021, 10/06/2021, 11/15/2021, 12/02/2021, 12/15/2021, 12/23/2021, and 02/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 02/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/870419 and 16/870361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner Note to 35 USC 101 Abstract
The Examiner has considered the encoder and decoder claims for abstract idea but has deemed the claims to be directed towards patent eligible subject matter. More specifically, the decoder claims explicitly recite the decoding of an encoded audio signal and the providing of audio information based on the decoded spectral values via the switchable mode. Further, the encoder claims provide limitations on process of receiving audio content encoding that audio content as well as deriving symbol codes based on the switchable mode. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John Jihun KIm on 02/17/2022.
The application has been amended as follows: 
Please Replace Claim 1 with—1. (Currently Amended) An audio decoder for providing a basis of encoded audio information,

wherein the audio decoder is configured to acquire decoded spectral values on a basis of encoded information representing the spectral values,

wherein the audio decoder is configured to decode one or more most significant bits on a basis of respective symbol codes for a plurality of spectral values, and to decode one or more least significant bits for one or more of the spectral values, 

wherein the audio decoder is configured to be switchable between 
a first mode in which a decoding of spectral values in a higher frequency range is omitted in response to a signaling from an encoder and in  one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits have been decoded and which comprise more bits than the one or more most significant bits
wherein the audio decoder is configured to provide the decoded audio information using the spectral values.

Please Replace Claim 2 with—2. (Currently Amended) The audio decoder according to claim 1, wherein an arithmetic decoding is configured to determine bit positions of the one or more most significant bits and to allocate the one or more most significant bits determined by a symbol of an arithmetically encoded representation to the determined bit positions.


Please Replace Claim 4 with— 4. (Currently Amended) The audio decoder according to claim 1, wherein the audio decoder is configured to decode, when operating in the second mode, in a first decoding phase, 
one or more most significant bits per spectral value, and 
for all spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits and a least significant bit, one or more intermediate bits, bit positions of which are between the least significant bit and the one or more most significant bits, and 
for all spectral values for which one or more most significant bits are decoded and for which the one or more most significant bits and any intermediate bits, when intermediate bits are present, indicate a non-zero value, signs

wherein the audio decoder is configured to selectively omit, when operating in the second mode, in the first decoding phase, a decoding of a sign for spectral values for which the one or more most significant values and any intermediate bits,  when intermediate bits are present, indicate a zero value, and

wherein the audio decoder is configured to selectively acquire, when operating in the second mode, in a second decoding phase which follows the first decoding phase, sign information for spectral values for which the one or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value and for which a least significant bit information indicates a non-zero value.—


Please Replace Claim 6 with— 6. (Currently Amended) The audio decoder according to claim 5, wherein the audio decoder is configured to use, when operating in the second mode, a single bit of the least-significant-bit-information bit sequence for respective spectral values for which the one or more most significant values and any intermediate bits, when intermediate bits are present, indicate a non-zero value, wherein the used single bit of the least-significant-bit-information bit sequence is used in order to acquire a least significant bit value

wherein the audio decoder is configured to use, when operating in the second mode, a single bit of the least-significant-bit-information bit sequence for respective spectral values for which the one or more most significant values  and any intermediate bits, when intermediate bits are present, indicate a zero value, and for which the used single bit sequence confirms the zero value, and

wherein the audio decoder is configured to use, when operating in the second mode, two subsequent bits of the least-significant-bit-information bit sequence for respective spectral values for which the one or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value, and for which a first of the used bits of the least-significant-bit-information bit sequence indicates a deviation from the zero value by a least significant bit value, wherein a second of the used bits of the least-significant-bit-information bit sequence determines a sign of the respective spectral value.—


Please Replace Claim 10 with—10. (Currently Amended) The audio decoder according to claim 1, wherein the audio decoder is configured to selectively acquire a sign information associated with a spectral value only after a decoding of the one or more most significant bits, any intermediate bits, bit positions of which are between the least significant bit and the one or more most significant bits, and the least significant bit associated with a given spectral value in the first mode, in dependence on whether the one or more most significant bits, the intermediate bits and the least significant bit indicate a zero value or not,  and 

wherein the audio decoder is configured to selectively acquire a sign information associated with a spectral value after a decoding of the one or ore most significant bits and any intermediate bits, bit positions of which are between the least significant bit and the one or more most significant bits, but before a least significant bit associated with a given spectral value is decoded in the second mode, in dependence on whether the one or more most significant bits and the intermediate bits indicate a zero value or not.—

Please Replace Claim 11 with—11. (Currently Amended) An audio encoder for providing a basis of 

wherein the audio encoder is configured to acquire spectral values representing an audio content of the input audio information, 

wherein the audio encoder is configured to encode at least a plurality of the spectral values, in order to acquire 

wherein the audio encoder is configured to encode one or more most significant bits, to acquire respective symbol codes for a plurality of the spectral values, and to encode one or more least significant bits for one or more of the spectral values,

wherein a respective symbol code represents one or more most significant bits values for one or more spectral values,

wherein the audio encoder is configured to be switchable between 
a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which one or more most one or more most significant bits, and

wherein the audio encoder is configured to provide the encoded audio information using the encoded information representing the spectral values. –


Please Replace Claim 14 with—14. Currently Amended) The audio encoder according to claim 13, wherein the audio encoder is configured to determine, when operating in the first mode, a maximum frequency value and to encode, when operating in the first mode, spectral values up to the maximum frequency and to leave, when operating in the first mode, spectral values above the maximum frequency unencoded even if the spectral values are non-zero, 

wherein the audio encoder is configured to select, when operating in the first mode, the maximum frequency value in dependence on a computation or estimation of a bit demand for encoding all spectral values, such that a number of spectral values to be encoded is reduced if the computed or estimated bit demand would exceed a bit budget, 

wherein the audio encoder is configured to determine, when operating in the second mode, the maximum frequency value and to encode when operating in the second mode, spectral values up to the maximum frequency and to leave, when operating in the second mode, spectral values above the maximum frequency unencoded, and

wherein the audio encoder is configured to select, when operating in the second mode, the maximum frequency value such that at least one or more most significant bits of all non-zero spectral values or of all non-zero groups of spectral values are encoded and such that at most zero-valued spectral values are left unencoded.—

Please Replace Claim 15 with—15. (Currently Amended) The audio encoder according to claim 13, wherein the audio encoder is configured to incorporate 

Please Replace Claim 21 with— 21. (Currently Amended) The audio encoder according to claim 11, wherein an arithmetic encoding is configured to determine bit positions of the one or more most significant bits and incorporate into an arithmetically encoded representation 

Please Replace Claim 22 with—22. (Currently Amended) The audio encoder according to claim 11, wherein the audio encoder is configured to map at least two most significant bits of 

Please Replace Claim 23 with—23.(Currently Amended) The audio encoder according to claim 11, wherein the audio encoder is configured to encode, for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits and a least significant bit, one or more intermediate bits, bit positions of which are between the least significant bit and the one or more most significant bits.—


Replace Claim 24 with—24. (Currently Amended) The audio encoder according to claim 11, wherein the audio encoder is configured to encode, in a first encoding phase, 
one or more most significant bits per spectral value, and 
for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits and a least significant bit, one or more intermediate bits, bit positions of which are between the least significant bit and the one or more most significant bits, and 
for all spectral values for which one or more most significant bits are encoded and for which the one or more most significant bits and any intermediate bits, when intermediate bits are present, indicate a non-zero value, signs,

wherein the audio encoder is configured to selectively omit, in the first encoding phase, an encoding of a sign for spectral values for which the one or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value, and

wherein the audio encoder is configured to selectively encode, in a second encoding phase which follows the first encoding phase, sign information for spectral values for which the one or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value and for which a least significant bit information indicates a non-zero value.—

Please Replace Claim 25 with—25. (Currently Amended) The audio encoder according to claim 11, wherein the audio encoder is configured to only incorporate a sign information into the encoded audio representation for spectral values which only 

Please Replace Claim 27 with—27. (Currently Amended) The audio encoder according to claim 26, wherein the audio encoder is configured to provide a single bit of the least-significant-bit-information bit sequence for respective spectral values for which the one or more most significant values and any intermediate bits, when intermediate bits are present, indicate a non-zero value, wherein the bit sequence is used in order to encode a least significant bit value

wherein the audio encoder is configured to provide a single bit of the least-significant-bit-information bit sequence for respective spectral values for which the one or more most significant values and any intermediate bits, when intermediate bits are present, indicate a zero value, and for which the provided single bit of the least-significant-bit-information bit sequence confirms the zero value, and

wherein the audio encoder is configured to provide two subsequent bits of the least-significant-bit-information bit sequence for respective spectral values for which the one or more most significant values  and any intermediate bits, when bit sequence indicates a deviation from the zero value by a least significant bit value, wherein a second of the provided bits of the least-significant-bit-information bit sequence encodes a sign of the respective spectral value.--

 Replace Claim 29 with—29. (Currently Amended) 	The audio encoder according to claim 11, wherein the audio encoder is configured to be switchable between 
 the first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by encoded spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the most significant bits, and
 the second mode in which one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the most significant bit.—


Please Replace Claim 30 with—30. (Currently Amended) The audio encoder according to claim 29, wherein the audio encoder is configured to provide a bitstream flag which is comprised in the encoded audio information in order to indicate whether the audio encoder operates in the first mode or in the second mode.—

Please Replace Claim 31 with—31. (Currently Amended) The audio encoder according to claim 11, wherein the audio encoder is configured to jointly encode one or more most significant bits per spectral value for at least two spectral values using respective symbol codes, andwherein a respective symbol code represents one or more most significant bits per spectral value for at least two spectral values.—

Replace Claim 33 with—33. (Currently Amended) The audio encoder according to claim 11, wherein the audio encoder is configured to encode, when operating in the second mode, all bits except for a least significant bit for all non-zero spectral values, and

wherein the audio encoder is configured to encode least significant bits for spectral values until a bit budget is exhausted.—

Please Replace Claim 35 with—35. (Currently Amended) A method for providing a basis of the method comprising:

a basis of encoded information representing the spectral values,

a basis of respective symbol codes for a plurality of spectral values, and decoding one or more least significant bits for one or more of the spectral values,


a first mode in which a decoding of spectral values in a higher frequency range is omitted in response to a signaling from an encoder and in which least significant bits are decoded for all spectral values for which one or more most significant bits are decoded and which comprise more bits than the one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most one or more most significant bits; and




Please Replace Claim 36 with—36. (Currently Amended) A method for providing a basis of the method comprising:

; 

and 



wherein a respective symbol code represents one or more most significant bits values for one or more spectral values,

wherein the method further comprises selecting between 
a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and

wherein the method further comprises providing the encoded audio information using the encoded information representing the spectral values. –

Please Replace Claim 37 with—37. (Currently Amended) A non-transitory digital storage medium having a computer program stored thereon to perform, when the computer program is run by a computer, a method for providing a basis of the method comprising:

a basis of ;

a basis of respective symbol codes for a plurality of spectral values, and decoding one or more least significant bits for one or more of the spectral values; 


a first mode in which a decoding of spectral values in a higher frequency range is omitted in response to a signaling from the encoder and in which one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits have been decoded and which comprise more bits than the one or more most significant bits; and

.—


Please Replace Claim 38 with—38. (Currently Amended) A non-transitory digital storage medium having a computer program stored thereon to perform, when the computer program is run by a computer, a method for providing a basis of the method comprising:

; 

and



wherein a respective symbol code represents one or more most significant bits values for one or more spectral values,

wherein the method further comprises selecting between 
a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and
a second mode in which one or more least significant bits associated with one or more of the spectral values are encoded, while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits, and

wherein the method further comprises providing the encoded audio information using the encoded information representing the spectral values.—





Please Cancel Claim 39.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Choo does teach an audio decoder for providing a decoded audio information on the basis of an encoded audio information, wherein the audio decoder is configured to acquire decoded spectral values on the basis of an encoded information representing the spectral values (see Figure 28, s2804 and s2814, [0400], [0405], where context is transmitted to the decoder and quantized sample is generated), wherein the audio decoder is configured to jointly decode two or more most significant bits per spectral value on the basis of respective symbol codes for a set of spectral values using an arithmetic decoding (see [0364], where MSB decoding unit 2708 bundles 2MSB symbols of the current 2-tuple 2712 based on the 2-tuple context to perform a decoding on the bundled 2 MSB symbols and where arithmetic decoding performed), wherein the audio decoder is configured to decode one or more least significant bits associated with one or more of the spectral values (see [0383], LSB decoding decodes context based LSBs) in dependence on how much least significant bit information is available (see [0385], where decoding on the remaining LSBs of the current 2-tuple performed by extracting the remaining LSBs by 2 bits).
Fejzo discloses while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits are decoded (see [0043], 
Bhaskar teaches LSB which comprise more bits than the one or more most significant bits (see [0080], where 7 LSB are used and no MSB and decoder 38 generates an audio stream 40).
However, none of the cited references either alone or in combination thereof teaches the limitations as recited in independent claims 1, 11, 35-38. More specifically the limitation of “wherein the audio decoder is configured to be switchable between - a first mode in which a decoding of spectral values in a higher frequency range is omitted in response to a signaling from the encoder and in which least significant bits are decoded for all spectral values for which one or more most significant bits are decoded and which comprise more bits than the most significant bits, and - a second mode in which one or more least significant bits associated with one or more of the spectral values are decoded, while no least significant bits are decoded for one or more other spectral values for which one or more most significant bits have been decoded and which comprise more bits than the most significant bits;” is not taught by the prior art of record. That is none of those prior arts or any other cited above teaches the requirement of the second mode in which one or more least significant bits associated with one or more of the spectral values are encoded while no least significant bits are encoded for one or more other spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits”  OR “a first mode in which an encoding of non-zero spectral values in a higher frequency range is omitted in case that an available bit budget is used up by an encoding of spectral values in a lower frequency range and in which least significant bits are encoded for all spectral values for which one or more most significant bits are encoded and which comprise more bits than the one or more most significant bits”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
02/17/2022